10/13/2020
       02i08 PH T0ilS04364]7e0 FROli:5043999905                        Eage: 2
  Case 2:20-cv-03045-SM-KWR                     Document 1-4 Filed 11/10/20 Page 1 of 21

                                                         APPENDIX 9.6
                                        LOUISIANA CIVIL CASE REPORTING
       Civil Case Cover Sheet - LA. R.S. 13:4688, Part G,§13 of the Louisiana Supreme Court
        General Administrative Rules, and Appendix 9.6 ofthe Louisiana District Court Rules

     This civil case cover sheet shall be completed by counsel for the petitioner, counsel's authorized
     representative, or by the self-represented litigant(if not represented by counsel) and submitted with the
     original petition filed with the court. The information should be the best available at the time offiling.
     This information does not constitute a discovery request, response or supplementation, and is not
     admissible at trial.


     Suit Caption:
                                                                    l>ol\
                                                                 vs.

                                                                                   jW'KA- .y                        '^41C.
     Court:                              *                    Docket Number:


     Parish of Filing:                             ^ Filing Date: lory's[t-D
                                                                                                                                   m
                                                                                                                                   cr»
     Name of Lead Petitioner's Attorney: Philip D. Lorio IV                                                                        rj
                                                                                                                                   r».




     Name of Self-Represented Litigant;
                                                                                                                                   u

                                                                                                                                   >
     Number of named petitioners: \                                     Number of named defendants:                                ■p-
                                                                                                                                   Q



    Type of Lawsuit: Please check the categories which most appropriately apply to this suit                                       iH
                                                                                                                                   rH
    (no more than 3 categories should be checked):                                                                                 H
                                                                                                                                   00

    _Auto; Personal Injury                      Auto: Property Damage                                                              OJ
                                                                                                                                   in
      Auto: Wrongful Death                      Auto: Uninsured Motorist                                                           («
                                                                                                                                   u
      Asbestos: Property Damage                 Asbestos: Personal Injury/Death
                                                                                                                                   ID
      Product Liability                      _i,^-Pfemise Liability                                                                tn


      Intentional Bodily Injury                 Intentional Property Damage                                                        00
                                                                                                                                   O
      Intentional Wrongful Death                Unfair Business Practice
         ^Business Tort                                           Fraud
         ^Defamation                                              Professional Negligence                                          o
                                                                                                                                   pg
                                                                                                                                   o
         ^Environmental Tort                                      Medical Malpractice                                              PsJ
                                                                                                                                   \
          Intellectual Property                                   Toxic Tort                                                       tr\
                                                                                                                                   rH
          Legal Malpractice                                       Other Tort(describe below)
          Other Professional Malpractice                          Redhibition
          Maritime                                                Class action (nature ofcase)                                     "O
                                                                                                                                    OJ
          Wrongful Death
         General Negligence

     Please briefly describe the nature of the litigation in one sentence of additional detail;

       ■Vo ^\vp aA^A (L\\                                                                                        Vi (^WaTi'ft^
                                                                                                                                   u
      Following the completion of this form by counsel, counsel's representative, or by the self-represented                       o

      litigant, this document will be submitted to the Office of the Judicial Administrator, Supreme Court of                      SI
      Louisiana, by the Clerk of Court.                                                                                            •H

                                                                                                                                   (M

     Name, address and contact information of person completing fom:

     Name Philip D. Lorlo IV                                 ^Signature_

             ?ss      650 Poydras Street, Suite 1550, New Orleans, Louisiana 70130

  jm^•number: 504-517-1673                                 E-mail address: phil@choplnlawfirm.com
                                                                                                                                         fl
 JON A CBUbNHkJAIbR
                             11/04/2020 12;49;15 CERTIFIED TRUE COPY - Pq:3 of 8 - Jefferson Parish Clerk of Court - ID;2ai14512
 Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 2 of 21

                               Jon A.Gegenhedmer
                               Jefferson Parish Clerk of Court
                               24''* Judicial District Court Civil Records Division -FAX Filing
                               P.O. Box 10• Gretna LA 70054-0010• (504)364-2971



         FACSIMILE HLING RECEIPT OF TRANSMISSION                                                                           =

            JUSTIN M CHOPIN,ATTORNEY                                                 October 14                       20
             FAy it <504-324-0640                                                                             '
             Email: JUSTIN@CHOPINLAWFIRM.COM


    From: s/ Angela P. Ingraffia                         ,Deputy Clerk ofCourt
                24tt'JDC FAX Filing•(504)364-2971

                    ^      ^             811-155          _         r.
    Re              Case#:                                Div.:
                                   KATINA JENKINS vs DOLLAR TREE STORES INC, Et Al
                    Case Title:

    Total Number of Pages: Z
                                 F%TITION FOR DAMAGES / CIVIL COVER SHEET                                                        g
    Document Type:                                                                                                —              pj
    Receipt is hereby acknowledged of the above described document, which was filed at                                           ?!
      04:08               nA.M.[x|p.M. on October 13                            ,20_20.                                          ^
                                                                                                                                 u

    PLEASE TAKE NOTICE that per La. R.S. 13:850, as amended by Act 109 of the 2016 Regular Legislative Session, >
    the following shall be delivered to the clerk of court:                                                                      ^
    1. Fees for the facsimile filing and filing of the original document as stated below.                                        [JiJ
    2. A transmission fee of $5.00.                                                                                  ^
    3. Original documents identical to the facsimile filing in number of pages and in content of each page including h
    any attachments, exhibits, and orders. Original documents which are not identical to the facsimile filing or which *5^
    include pages notincluded in the facsimile filing shall not be considered the original document.
   NOTE: Although fees due may be paid by credit card, the facsimile filing shall have no force and effect if the                3
   original documents are not delivered to the clerk of court within 7(seven)days, exclusive of legal holidays, after
   the clerk of court receives the facsimile filing.
   NOTE: Per La. RS.13:850, the facsimile filing fee and transmission fee are incurred at the time the clerk of court §
    receives the fax transmission, and the fees are due and payable regardless of whether the original documents are ^
    received.
                                                                                                                                 o


       Pn Check,credit card,or money order to "Jefferson Parish Clerk of Court"                       S $495.00                  o
       S                                                                                                  $66 72
              Qieck or money order payable to "East Baton Rouge Sheriff':                             $       !                  h
       n Check or money order payable to "Jefferson Parish Sheriff':                                  $                          S
       I I Check or money order payable to "Orleans Parish Civil Sheriff":                            $                          ^
       I I Check or money order payable to "Louisiana Secretary of Stale":                            $                          'C
        LD Check or money order payable to                                                                                       ^
        n Check or money order payable to
        I I Send the La. Qvil Case Reporting form required per La. R.S. 13:4688.
        n Other                                                                                                                  ^
                                                                                                                                 r-i

                        Payments to Jefferson Parish Cleik of Court can be made by credit card,all other                         ^
                        payments must be sent by check or money order.
                                                                                                                                 (N
                        To pay by credit card go to: httpsv/ssl.jpcIerkofcourt.us/JeffNetGo/CaseDeposit
                        select court"24th Civil JDC"and enter this case number.

 #»^*Please enclose a copy of this acknowledgment
.•^i^^celved: Oct 13 2020 16:08:56 Pages: 7 3oblD:401d6ala50ffl0d
f         WHEN ORIGINAL PLEADING IS SUBMITTED.***
       jW'"'                11/04/2020 12:49:15 CERTIFIED TRUE COPY - Pg:1 of8 - Jefferson Parish Clerk of Court - ID:20114512
ION A OfcCtNHUMEK
  Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 3 of 21




10/13/2020    02:00 PH    10:13043043760 fROH:3043333903            Page: 1




Fax Transmission                                                                                                        ^
To:                                                               From: CLFphill                                        =

Fax: 15043643780                                                   Date: 10/13/2020 2:08:33 PM MST

RE: New Filing                                                    Pages: 7
                                                                                                                             m

                                                                                                                             fM
Comments:


Dear Clerk,                                                                                                                  h

Attached Is a Petition for Damages to be filed on this date. Please alert us to any filing                                   ^
and/or service fees by return fax. Please note that the original and appropriate copies will                                 .>
follow via U.S. Mall, along with our firm check for the costfor this filing.                                                 Q
                                                                                                                             in

Kindest regards,                                                                                                             h
                                                                                                                             rH
Philip D. Lorlo IV                                                                                                           w
Attorney                                                                                                                     «
                                                                                                                             in
                                                                                                                             Id
[9.191                                                                                                                       U
650 Poydras Street, Suite 1550                                                                                               ^
New Orleans, Louisiana 70130
Telephone:(504)517-1673                                                                                                      oo
Facsimile:(504)324-0640                                                                                                      ^
Phil@ChopinLawFlrm.com<mallto:Phll@ChopinLawFlrm.com>                                                                        ^
www.Chopin LawFIrm.com<http://www.chopinlawfirm.com/>
                                                                                                                             o
                                                                                                                             <NI
                                                                                                                             o
                                                                                                                             IM




                                                                                                                             73
                                                                                                                              <U

LOUISIANA I MISSISSIPPI
                     |  TEXAS
                                                                                                                             u.

Confidentiality Notice:This e-mail and any files transmitted with It are confidential and are                                x
intended solely for the use of the Individual or entity to which they are addressed. This                                    ^
communication may contain material protected by the attorney-client privilege. If you are not
the Intended recipient or the person responsible for delivering the e-mail to the intended                                   IJI
recipient, be advised that you have received this email in error, and that any use,
dissemination,forwarding, printing or copying of this e-mail Is strictly prohibited. If you                                  kj
receive this email In error, please Immediately contact Justin M.Chopin atThe Chopin Law Firm                                ^
by return email or at 504-229-6681. IRS Circular 230 Disclosure:This document was not                                        O
Intended or written to be used and It cannot be used by you or anyone else for the purpose of
avoiding tax penalties that may be Imposed by the taxpayer.




                         11/04/2020 12:49:15 CERTIFIED TRUE COPY - Pg:2 of8 - Jefferson Parish Clerk of Court -10:20114512
10/13/2020     02:08 PB     10:13043043780 PRQB:00433S3S03           Page: 3
  Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 4 of 21




                       24«f JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                                  STATE OF LOUISIANA


             NO.;                                                                                 DIVISION"

                                                     KATINA JENKINS

                                                               VS.


               DOLLAR TREE STORES,INC.AND FAMILY DOLLAR STORES OF LOUISIANA,
                                              me.D/B/A FAMILY DOLLAR

             FILED:
                                                                               DEPUTY CLERK                                       S
                                                                                                                                  <N


                                                PETITION FOR DAMAGES
                                                                                                                                  o
                                                                                                                                  H

                       NOW mTO COURT,through undersigned counsel, comes, Plaintifif, Katina Jenkins                               U

                                                                                                                                  >
            (sometimes hereinafter "PlaintifT), who petitions this Court for a judgment against Defendants,                       •r-
                                                                                                                                  O


             Dollar Tree Stores, Inc. d/b/a Family Dollar and Family Dollar Stores of                                             ^
                                                                                                                                  tH
                                                                                                                                  rH

             Louisiana,Inc. d/b/a Family Dollar(sometimes herein collectively "Defendants") and in                                So
             support diereofrespectfully avers as follows:                                                                        ^
                                                                                                                                  V£>
                                                             PARTIES                                                              U-)


                                                                                                                                  00
                                                                1.                                                                o
                                                                                                                                  uo

                       Plaintiff, Katina Jenkins, is domicDed in the State of Louisiana and is of the full age of                 ^
                                                                                                                                  o
                                                                                                                                  (M

             majority.                                                                                                            rsi
                                                                                                                                  no



                                                                                                                                  o

                       Defendant, Dollar Tree Stores, Inc.(hh/a Family Dollar is a foreign corporation, licensed                  ^
                                                                                                                                   «

             to do and conducting business in the State ofLouisiana.
                                                                T                                                                  X
                                                                J-                                                                 rO
                                                                                                                                  U.


                       Defendant, Family Dollar Stores of Louisiana, Inc. d/b/a Family Dollar, is a foreign
                                                                                                                                   >

             corporation, licensed to do and conducting business in the State of Louisiana.
                                                                                                                                  u

                                               JURISDICTION AND VENUE                                                             o

                                                                                                                                  4J

                                                                                                                                  fNJ


                       The State ofLouisiana hasjurisdiction over the Defendants because they are licensed to do
             and doing business within the State.




   ''^-9f.|ffuife3.0976-983q.t/0ti/2020 12:49:15 CERTIFIED TRUE COPY - Pg:4 of8 - Jefferson Parish Clerk of Court - ID:20114512
 JON A. C.bCRNKfclM»
10/13/2020
       02:08 PH TO;15043643780 FROH:5043999905     Page: 4
  Case 2:20-cv-03045-SM-KWR                    Document    1-4 Filed 11/10/20 Page 5 of 21




                                                             5.


                    Venue is proper within Jefferson Parish pursuant to La. Code Civ. Proc. art 74.

                                                          FACTS


                                                             6.


                    On or about December 24,2019, Plaintiff, Katina Jenkins, was visiting the Family Dollar

             Store located at 5949 Lapalco Boulevard, Marrero, Louisiana 70072 in the Parish of Jefferson

             (hereinafter referred to as the "Store"). While walking in the Store,ofwhich Defendants had care

             custody, and control. Plaintiff slipped and fell on a liquid substance that was on the Store's floor             S
             (hereinafter sometimes"Dangerous Condition").

                                                             7.


                     At all times material hereto. Defendants, as the owners and operators of the Store, were

             responsible for maintaining a reasonably safe premises for its patrons,such as Plaintiff.
                                                             8.
                                                                                                                              0)

                     As a result of the accident. Plaintiff sustained serious injuries and suffered excruciating              }3
                                                                                                                              u


             pain and suffering.
                                                                                                                              OO




                     Plaintiffs injuries required prompt medical attention, as well as ongoing medical                        ^
                                                                                                                              rsi

             treatment, prescription medication, and physical therapy, all resulting in continued pain and                    °
                                                                                                                              m

             suffering.
                                                                                                                              iH
                                                             10.
                                                                                                                              V

                     Defendants (including their directors, ofiBcers, agents, servants, and employees, all acting
              within the scope of their authority or employment) conduct, actions, and/or inactions directly                  ^
             caused, proximately caused, and/or were a substantial factor in causing Plaintiffs accident and
                                                                                                                              •f"


             resulting injuries and damages.
                                                                                                                              u

                                                              11-                                                             m
                                                                                                                              jc

                     Defendants created, knew or reasonably should have known ofthe liquid substance on the                   ^
                                                                                                                              fvl



              floor and the unreasonable risk ofharm it posed to patrons ofthe Store such as Plaintiff.




                                      ;;49:15 CERTIFIED TRUE COPY - Pg;5 of8 - Jefferson Parish Clerk of Court -10:20114512
   '^-9f,'l?1^3-0976.983q.-kO4/2020 12;^
 JON A CeCLNHOMER
10/13/2020
       02:08 PH 70:15043643780 FBOH;5043999305     Page: 5
  Case 2:20-cv-03045-SM-KWR                    Document    1-4 Filed 11/10/20 Page 6 of 21




                                                                12.


                     Defendants,as owners,franchisees, operatorsand managers ofthe Store, owed Plaintiff a

             duty ofcare to:

                        a. exercise reasonable care for Plaintiff's safety on the premises;

                        b. keep the premises in a reasonably safe condition;

                        c. ensure that Plaintiff was not exposed to unreasonable risks ofinjury or harm;

                        d. avoid creating unreasonable risks of harm;
                                                                                                                                ro
                        e. discover any unreasonably dangerous conditions and either:                                           ^
                                                                                                                                r>.

                                i. correct the conditions, or

                               ii. adequately warn Plaintiff ofthe condition.                                                   (j
                                                                                                                                >
                                                                IJ.
                                                                13                                                               Q
                                                                                                                                'f"


                     Defendants breached their duty of care owed to Plaintiff in one or more of the following                   jq
                                                                                                                                rH
                                                                                                                                rH
             ways:


                        a. Panging the liquid substance to be on the floor spilling the liquid substance on the
                            floor, or otherwise allowing the liquid substance to be on the floor for a period of
                                                                                                                                00

                            time, and failing to take adequate precautions, which presented an unreasonably                     o

                                                                                                                                vo

                            dangerous condition at the Store;                                                                   o
                                                                                                                                (NJ

                         b. Failing to clean the Dangerous Condition or otherwise remove it from the floor                      ®
                                                                                                                                m
                                                                                                                                rH
                            prior to Plaintiff's fall;
                                                                                                                                O
                                                                                                                                rH
                         c. Failing to place any warning signs around the Dangerous Condition to avoid                          T3
                                                                                                                                 OJ

                            Plaintiff's fall;

                        (L Failing to correct the dangerous condition ofits premises;                                            ^
                         e. Failing to adequately warn guests ofthe dangerous condition ofits premises;
                         f. Failing to use ordinary care in inspecting its premises;

                         g. Failing to reduce or eliminate an unreasonably dangerous condition;
                         h. Failing to inspect the premises to discover latent, dangerous conditions;                           rsi



                         i. Failing to train its personnel on the proper method of maintaining safe premises;
                         j. Failing to cure, correct, alleviate, remove, and/or repair timely all dangerous and
   ^uOF                        unsafe conditions; and



    *^-?f,{fR»te3H)976-983fl.ww^
 JON A. CfCtNHOMER
                                      12-49-15 CERTIFIED TRUE COPY - Pg:6 of0 - Jefferson Parish Clerk of Court - ID:20114512
10/13/2020     02:08 PM     TO!lW43M4irBO'THOMtWOiraSStlS       " Page:" 6
  Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 7 of 21




                          k. Failing to act as a reasonably prudent person would under the same or similar

                             circumstances.


                                                              14.


                     The foregoing breaches of duties by Defendants directly and proximately caused serious

             and debilitating injuries to Plaintiff.

                                                            DAMAGES

                                                              15.

                                                                                                                              rr\
                     Defendants' acts and omissions, as detailed above, proximately caused personal injury to                 <Ti
                                                                                                                              (N


             Plaintiff, which includes but is not limited to the following:

                          a. Pain and suffering in the past, present and future,                                              u

                                                                                                                               >
                          b. Mental anguish in the past, present and future.

                          c. Physical disfigurement,                                                                          m

                          d. Physical impairment in the past, present and future,

                          e. Lost wages and loss ofearnings capacity,                                                          w
                                                                                                                              u

                          f. Medical expenses in the past, present and future,                                                ^

                          g. Other unliquidated damages within the jurisdictional limits ofthis Court,and
                          h. Pre-judgment interest and post-judgment interest

                     WHEREFORE,Plaintiff, Katina Jenkins,prays that Defendants, Dollar Tree Stores,Inc.

             d/b/a Family Dollar and Family Dollar Stores of Louisiana, Inc. d/b/a Family Dollar, be served
             with a citation and this Petition; and after due proceedings are had, that there be a judgment in

             Plaintiff's fevor,against the Defendants for die damages Plaintiffsustained in m amount the Court
             determines to be reasonable and proper plus all costs, expert fees, pre and postjudgment interest,                ^
                                                                                                                               u.

             and for all general and equitable relief as the Court may deem just and proper.




                    [SIGNATURE BLOCK ON FOLLOWING PAGE}
                                                                                                                              rj




                                                               4


                                     12:49:15 CERTIFIED TRUE COPY - Pg:7 of8 - Jefferson Parish Clerk of Court -10:20114512
 JON AC^kNHELMhJl
10/13/2020    02:08 PM    T(l!lW435'43780 "TR01f!Wfl999505     'Page:" 7
  Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 8 of 21




                                                             Respectfully submitted,

                                                             The Chopin Law Firm LLC




                                                             JUSTim.CHOPIN(La.31100)
                                                             PHIL#D.LORIOIV(La.34648)
                                                             650 Poydras Street, Suite 1550                                       o>
                                                             New Orleans, Louisiana 70130
                                                             Justin Direct: 504-229-6681
                                                             Phil Direct:   504-517-1673                                          g
                                                             Facsimile: 504-324-0640                                              ^
                                                             E-mail: Justin@ChopinLawFirm.com                                     ^
                                                                     Phil@ChopinLawFirm.com                                       -i-
                                                             Attorneysfor Plaintiff, Katina Jenldns
                                                                                                                                  tn
                                                                                                                                  rH
                                                                                                                                  tH
                                                                                                                                  tH
                                                                                                                                  00

             PLEASE SERVE;                                                                                                        «
                                                                                                                                  U)
                                                                                                                                  nj
             Dollar Tree Stores,Inc. d/b/a Family Dollar                                                                          ^
             Through its registered agentfor service ofprocess,
             Corporation Service Company                                                                                          ^
             501 Louisiana Avenue                                                                                                 o
             Baton Rouge,Louisiana 70802                                                                                          ^
             -AND-                                                                                                                ®
                                                                                                                                  o
                                                                                                                                  rsi

             Family Dollar Stores of Louisiana,Inc. d/b/a Family Dollar                                                           \
             Through its registered agentfor service ofprocess,                                                                   h
             Corporation Service Company                                                                                          o
             501 Louisiana Avenue                                                                                                 ^
             Baton Rouge,Louisiana 70802                                                                                           oj
                                                                                                                                  u.

                                                                                                                                   X
                                                                                                                                   IT]




                                                                                                                                  U
                                                                                                                                  o



                                                                                                                                  ■H

                                                                                                                                  rsi




   '^-9f,"lffS85M976-983q.ff(jlj/2020 12:49; 15 CERTIFIED TRUE COPY - Pg:8 of 8 - Jefferson Parish Clerk of Court - ID:20114512
 jON K CKCtMHEIMER
Case 2:20-cv-03045-SM-KWR                              Document
                                           [SERVICECOPY]           1-4
                                                         / [RETURNCOPY]                    Filed 11/10/20 Page 9 of 21
liiiiii
   (101) CITATION: PETITION FOR DAMAGES:                                                                201019-1188-9

                                                  24TH JUDICIAL DISTRICT COURT
                                                     PARISH OF JEFFERSON
                                                       STATE OF LOUISIANA

   KATINA JENKINS
      versus                                                                            Case: 811-155 Div:"C"
  DOLLAR TREE STORES INC AND FAMILY DOLLAR                                              PI KATINA JENKINS
  STORES OF LOUISIANA INC D/B/A FAMILY DOLLAR

  To: DOLLAR TREE STORES INC
  D/B/A FAMILY DOLLAR
  THROUGH ITS AGENT FOR SERVICE OF PROCESS:                                             EBR CK #008250 $66.72
  CORPORATION SERVICE COMPANY
  501 LOUISIANA AVENUE
  BATON ROUGE LA 70802


  PARISH OF JEFFERSON

  You are hereby summoned to comply with the demand contained In the PETITION FOR
  DAMAGES of which a true and correct copy accompanies this citation,-or make an
  appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
  the Parish of Jefferson, State of Louisiana, within FIFTEEN (15)CALENDAR days after the
  service hereof, under penalty of default.

  This service was requested by attorney PHILIP D. LORIO IV and was issued by the Clerk of
  Court on the 19th day of October, 2020.

                                                        /s/ Karen F Mcevers
                                                        Karen F Mcevers, Deputy Clerk of Court for
                                                        Jon A. Gegenheimer, Clerk of Court


                                                        SERVICE INFORMATION.
                                                                                                        201019-1188-9
   (101) CITATION: PETITION FOR DAMAGES;
  Received:                    Served:                    Returned:

  Service was made:
               Personal                            Domicilary.

  Unable to serve:                                                                                                          U
                   Not at this address             Numerous attempts            times
                   Vacant                          Received too late to senre
                   Moved                           No longer works at this address
                   No such address
                   other
                                                   Need apartment / building number                                         I
                                                                                                                            e
  Service: S                       Mileage:$_                     Total: $_                                                 O)
                                                                                                                            M
  Completed by:.
                                 Deputy Shoritf
  Parish of:




                                     Thomas F. Donelon Courthouse:200 Derbigny St:Gretna LA 70053
JONA-CKU.M«ilM£a
                           11/04/2020 12:48:46 CERTIFIED TRUE COPY - Pg:1 of 2- Jefferson Parish Clerk of Court - ID:20114511
Case 2:20-cv-03045-SM-KWR     Document
                   [SERVICECOPY]          1-4 Filed 11/10/20 Page 10 of 21
                                 / [RETURNCOPY]
                                                                                                 liiiiiiiiiiii

   (101) CITATION: PETITION FOR DAMAGES;                                                                    201019-1189-7


                                                     24TH JUDICIAL DISTRICT COURT
                                                        PARISH OF JEFFERSON
                                                             STATE OF LOUISIANA

    KATINA JENKINS
       versus                                                                              Case: 811-155   Dlv:"C''
   DOLLAR TREE STORES INC AND FAMILY DOLLAR                                                P 1 KATINA JENKINS
   STORES OF LOUISIANA INC D/B/A FAMILY DOLLAR

    To: FAMILY DOLLAR STORES OF LOUISIANA INC
   D/B/A FAMILY DOLLAR
   THROUGH ITS REGISTERED AGENT FOR SERVICE
   OF PROCESS'                                                                             EBRCK# 008250 $66.72
   CORPORATION SERVICE COMPANY
   501 LOUISIANA AVENUE
   BATON ROUGE LA 70802


  PARISH OF JEFFERSON

  You are hereby summoned to comply with the demand contained in the PETITION FOR
  DAMAGES of which a true and correct copy accompanies this citation, or make an
  appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
  the Parish of Jefferson, State of Louisiana, within FIFTEEN (15)CALENDAR days after the
  service hereof, under penalty of default.

  This service was requested by attorney PHILIP D. LORIO IV and was issued by the Clerk of
   Court on the 19th day of October, 2020.

                                                           /s/ Karen F Mcevers
                                                           Karen F Mcevers, Deputy Clerk of Court for
                                                           Jon A. Gegenheimer, Clerk of Court



                                                           SERVICE INFORMATION

    (101) CITATION: PETITION FOR DAMAGES;                                                                    201019-1189-7

   Rftcftivad:                    Seived:                    Returned:

                                                                                                                              U
   Seivics was made:
                Personal                              Domiciiary.

   Unable to serve:
                      Not at this address             Numerous attempts            times
                      Vacant                          Received too late to serve
                      Moved                           No longer works at this address                                         O)
                      No such address                 Need apartment / building number
                      Other

   Service: S_                       Mileage: $_                     Total: $_

   Completed by:.
                                    Daputy Shofitr
   Parish of;




                                        Thomas F. Oonelon Courthouse:200 Detbigny SL:Gretna LA 70053

JONA.CaiOiNIII£IM£R
                              11/04/2020 12:48:46 CERTIFIED TRUE COPY - Pg:2 of 2- Jefferson Parish Clerk of Court- ID:20114511
Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 11 of 21

                                          APPENDIX 9.6
                                                                                       (jiM mil
                                                                           «-f!tED POR record lon 6f2020 10:15:54
                                 LOUISIANA CIVIL CASE
    Civil Case Cover Sheet - LA.R.S. 13:4688, Part G,§13 of the Louisiana Supreme Court
     General Administrative Rules,and Appendix 9.6 of the Louisiana District Court Rules

   This civil case cover sheet shall be completed by counsel for the petitioner, counsel's authorized
   representative, or by the self-represented litigant(if not represented by counsel)and submitted with the
   original petition filed with the court. The information should be the best available at the time offiling.
   This information does not constitute a discovery request, response or supplementation, and is not
   admissible at trial.

   Suit Caption:

                                                        vs. riblo-                                       ^
                                                                                     ♦v
   Court:                                             Docket Number:


   Parish of Filing:                                  Filing Date:                TP


   Name of Lead Petitioner's Attorney: PbHip P. Lorio IV
                                                                                Time
   Name of Self-Represented Litigant:                                           nftputv ClefK:
                                                                                       (see ATthcHeo log)
   Number of named petitioners:                               Number of named defendants:


   Type of Lawsuit: Please check the categories which most appropriately apply to this suit
   (no more than 3 categories should be checked):
     ^Auto: Personal Injury                               Auto: Property Damage
   _Auto: Wrongful Death                                  Auto: Uninsured Motorist
     ^Asbestos: Property Damage                            Asbestos: Personal Injuiy/Death
     ^Product Liability                                ^.g^Pfemise Liability
     Intentional Bodily Injury                             Intentional Property Damage
   _Intentional Wrongful Death                            Unfair Business Practice
     Business Tort                                         Fraud
     ^Defamation                                           Professional Negligence
     ^Environmental Tort                                   Medical Malpractice
      Intellectual Property                                Toxic Tort
      Legal Malpractice                                    Other Tort (describe below)
      Other Professional Malpractice                       Redhibition
      Maritime                                             Class action (nature of case)
      Wrongful Death
   _General Negligence

    Please briefly describe the nature of the litigation in one sentence of additional detail:                  .   ^
     •Vo %up aAaA                  j.KlUifW                                                                             ff.
    Following the completion of this form by counsel, counsel's representative, or by the self-represented
    litigant, this document will be submitted to the Office of the Judicial Administrator, Supreme Court of
    Louisiana, by the Clerk of Court

   Name, address and contact information of person completing fcMgn:
    Name Pbilip D. Lorio IV                          ^Signature    MM■3Z'
               650 Poydras Street. Suite 1550, New Orleans, Louisiana 70130

            j&nber: 504-517-1673                    E-mail address: phii@chopinlawfirm.com

JONA.Ca:kNHIUMER
                      11/04/2020 12:50:01 CERTIFIED TRUE COPY - Pg:1 of 1 - Jefferson Parish Clerk of Court -10:20114513
                                              [SERVICE COPY] /^[RETURN COPY]^
Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 12 of 21


        (101) CITATION: PETITION FOR DAMAGES;                                                              201019-1188-9

                                                     24TH JUDICIAL DISTRICT COURT
                                                           PARISH OF JEFFERSON
                                                            STATE OF LOUISIANA

         KATINA JENKINS
            versus
                                                                                            Case: 811-155 Div:"C"
        DOLLAR TREE STORES INC AND FAMILY DOLLAR                                            PI KATINA JENKINS
        STORES OF LOUISIANA INC D/B/A FAMILY DOLLAR

         To: DOLLAR TREE STORES INC
        D/B/A FAMILY DOLLAR
        THROUGH ITS AGENT FOR SERVICE OF PROCESS:                                           EBR CK# 008250 $66.72
        CORPORATION SERVICE COMPANY
        501 LOUISIANA AVENUE
        BATON ROUGE LA 70802


       PARISH OF JEFFERSON

       You are hereby summoned to comply with the demand contained In the PETITION FOR
        DAMAGES of which a true and correct copy accompanies this citation, or make an
        appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
       the Parish of Jefferson, State of Louisiana, within FIFTEEN (15)CALENDAR days after the
       service hereof, under penalty of default.

        This service was requested by attorney PHILIP D. LORIO IV and was issued by the Clerk of
        Court on the 19th day of October, 2020.

                                                           /a/ Karen F Mcevers
                                                            Karen F Mcevers, Deputy Clerk of Court for
                                                            Jon A Gegenheimer, Clerk of Court


                                                            SERVICE INFORMATION.
                                                                                                            201019-1188-9
         (101) CITATION: PETITION FOR DAMAGES;
        Received:                  Served;                    Returned:
        Service was made:
                      Personal                         Domlcliary.

        Unable to serve:
                      Not at ttils address             Numerous attempts            times      ^name* r
                      Vacant                           Received too late to serve
                      Moved                            No longer works at this addfigBde                   ^                m 7ZZ3
                                                                                                                            ^ m'l—
                      No such address                  Need apartment I buildliij9jrumbw^pQ^\0»*                            SaS
                      other


        Service: $_                   Mileage: $_                     Total: $.

         Completed by:.
                                     Deputy StMfUt
         Parish of.




                                                     received

                                                     OCT29 2020
                                             E.B.R. SHERIFF'S OFFICE




                                         Thomas F. Donelon Courthouse:200 Derblgny St.: Gretna LA 7C053


JON A.CktiUtttUMtR
                           11/09/2020 13:38:28 CERTIFIED TRUE COPY - Pg:1 of1 - Jefferson Parish Clerk of Court -10:20116954
Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 13 of 21

                             Jon a.Cegenheimer
                             Jefferson Parish Clerk of Court
                             24^ Judicial District Court Civil Records Division -FAX Filing
                             P.O.Box 10• Gretna LA 70054-0010• (504)364-2971



         FACSIMILE FILING RECEIPT OF TRANSMISSION                                                                       =

            JACK TRUITT/ATTORNEY                                                  November 04                 jo ^0
            FAX # 985-327-5252                                                                              '
            Email: MAIL@TRUITTLAW.COM


    Rom: y Rachel A. Ponce                               ,Deputy Clerk ofCourt
                24tt« JDC FAX Filing•(504)364-2971

                                        811-155                  C
     Re;           Case #:                      Div
                                 KATINA JENKINS vs DOLLAR TREE STORES INC. Et Al
                   Case Titie:
                                    8
     Total Number of Pages:
                                    fER TO PETITION FOR DAMAGES / JURY ORDER f REQUEST FOR
     Document Type: NOTICE
     Receipt is hereby acknowledged of the above described document which was filed at                                        ?!
      03:13            DajW.[3p.m. nn November03                            ,20_20.                                           ^
    PLEASE TABCE NOTICE that per La. R.S. 13:850, as amended by Act 109 of the 2016 Regular Legislative Session, >
    the following shall be delivered to the clerk of coiurb                                                                   ^
    1. Fees for the facsimile filing and filing of the original document as stated below.
    2.     A transmission fee of $5.00.                                                                                       ^
    3. Original documents identical to the facsimile filing in number of pages and in content of each page including h
    any attachments, exhibits, and orders. Original documents which are not identical to the facsimile filing or which ^
    include pages notinclud^ in the facsimile filing shall not be considered the original doounent
    NOTE: Although fees due may be paid by credit card, the facsimile filing shall have no force and effect if the            (j
    original documents are not delivered to the clerk of court within 7(seven)days, exdiisive oflegal holidays, after ^
    the clerk of coiurt receives the facsimile filing.
    NOTE: Per La. R.S. 13:850, the facsimile fifing fee and transmission fee are incurred at the time the clerk of coiut
    receives the fax transmission, and the fees are due and payable regardless of whether the original documents are
    received.
         !■—                                                                                                                  rsi
         [Q Check, credit card, or money order to "Jefferson Parish Clerk of Court"                $ $270.00                  o
         1 I Check or money order payable to "East Baton Rouge Sheriff':                           $                          3
         ED Check or money order payable to "Jefferson Parish Sheriff':                            $                          h
         n Check or money order payable to "Orleans Parish Civil Sheriff':                         $                          ^
         I I Check or money order payable to "Louisiana Secretary of State":                       $                          C
         0 Check or money order payable to                                                                                    ^
         Q Check or money order payable to                                                        :$                          ^
         1 I Send the La. Qvil Case Reporting form required per La. RS. 13:4688.
         n Other                                                                                                              ^
                     Payments to Jefferson Parish Clerk of Court can be made by credit card, all other
                     payments must be sent by check or money order.                                                           +J

                                                                                                                              rsi
                     To pay by credit card go to: httpsv/ssLjpderkofcourfcu^effNetGo/CaseDeposit
                     select court "24th Civil JDC" and enter this case number.

    '#6ft**PLEASE ENCLOSE A COPY OF THIS ACKNOWLEDGMENT
c^r^^gceived: Nov 03 2020 1S:13;36 Pages: 8 3oblD:401d6b22631d8c7
■              "       WHEN ORIGINAL PLEADING IS SUBMITTED.***
                         11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:1 of 9 - Jefferson Parish Clerk of Court -10:20114510
 Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 14 of 21




11/3/2020   02:13 PM   70:15043643780 FROH:9852730491        Page: 1



Fax Transmission

To: Oerk of Court, 24th JDC                                 From: Jack E Truitt, Esq.

Fax: 15043643780                                            Date: 11/3/2020 3:13:12 PM GST

RE: Katlna Jenkins v. Dollar Tree Stores, Inc., et ai; No Pages: 8


                                                                                                                            00
Comments:


Please see the attached.Thanks.                                                                                             h
                                                                                                                            u

                                                                                                                            >
                                                                                                                            •r-
                                                                                                                            O
                                                                                                                            LO
                                                                                                                            LO
                                                                                                                              I
                                                                                                                            tH
                                                                                                                            1—t
                                                                                                                            CO

                                                                                                                            (U
                                                                                                                             V)

                                                                                                                            u

                                                                                                                            vo
                                                                                                                            m




                                                                                                                            O
                                                                                                                            fNJ
                                                                                                                            O
                                                                                                                            CM
                                                                                                                            \
                                                                                                                            m
                                                                                                                            o




                                                                                                                             >
                                                                                                                            •I—
                                                                                                                             u

                                                                                                                             u
                                                                                                                             a
                                                                                                                             tn




 ,0N                   11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:2 of9 - Jefferson Parish Clerk of Court - ID:20114510
 Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 15 of 21




11/3/2020    02:13 PH        TO:15043fi4378Q FROM:96S273Q491




                                                                              -THE
                                                                                                                        NPW ORLIANS OFFICE;
 t4') NORTH Ntw HAMrSllirU STRSfT
                                                           TRUITT LAW FIRM

                                        m
 COVINCTON, LOUISIANA 70433-3235
                                                                                                                 433 METMRlt HOAD. SUITF 209
                                                                                   LLC                              METAIRIf. IXIUISIANA 7000S
 TlltPMONr:iW)327-S26t>
                                                                                                                     TEUPHONE:(5041 831-3393
 LaCSIWILE;(9851327-5252
                                                               KNOWrNC BOTH SIDES OF THE CASE; ITS WHY WE WIN!
                                                                     NEW ORLIANS. LOUISIANA                      FLEPIYTO C0VIN(3T0N OFFICE


                                                                                                                          Wriier'j Email;
                                                                                                                        biniii(@(m<nlaw,com

                                                               November 3,2020



               Via Facsimile n04)364-3780 and
              Regular U.S. Mail
               Clerk of Court
               24"" Ju(iicial District Court
              P.O. Box 10
               Gretna, Louisiana 70054-0010

                        RE:      Katlna Jenkins vs.
                                 Dollar Tree Stores, Inc., et al;
                                 24'^JDC, Docket No.: 811155,"C"
                                  Our file No. 13-13520
                                  Claim No.:30204429802
                                  DOL: 12/24/2019

               Dear Clerk;


                       Enclosed please find our Answer to Petition for Damages,Jury Order,and Requestfor Notice
               in connection with the captioned litigation. Please file into the record, present tire Jury Order to the
               Court, and return conformed copies to me in the enclosed, self-addressed and stamped envelope.
                      We are filing the above via facsimile pursuant to the provisions ofLouisiana Revised Statute
               13:850. Please confirm receipt ofthese pleadings and the cost associated with this facsimile filing.
                           We will remit the original pleadings and cost due within five days oftoday. Ifyou have any
               questions, please do not hesitate to contact me.
                                                                                WitK^ind^?eganfe, ^
                                                                                JACK E.T^IIITT
               JET/blm
               Enclosures
               cc:      Philip D. Lorio, IV, Esq. (Via Facsimile Transmission Only 504-324-0640 Wend.)



 0^
 }0N A. CUltNIIUMER          11/04/2020 12:47:49 CERTIFIED TRUE COPY ■ Pg:3 of 9 - Jefferson Parish Clerk of Court - ID:20114510
Liflfim       02:13 ffl       10:13043043780   HtOB:9832730491      Page: 3
 Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 16 of 21



                            24™ JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                                        STATE OF LOUISIANA

             NO:811155                                                                       DIVISION "C*
                                                            KATINA JENKINS

                                                                 VERSUS


                               DOLLAR TREE STORES,INC. AND FAMILY DOLLAR STORES
                                    OF LOUISIANA,INC. D/B/A FAMILY DOLLAR


             ITLED:
                                                                         DEPUTY CLERK

                                               ANSWER TO PETITION TOR DAMAGES


                         NOW INTO COURT,through undesigned counsel,come defendants,Dollar Tree Stores,                            00
                                                                                                                                  r>.


             Inc.and Family Dollar Stores ofLouisiana,Inc. d/h/a FamUy Dollar, who respectfully answe the                         ^
             Petition for Damages ofplaintifis as follows:
                                                                   1.                                                             Q
                                                                                                                                  tr»



                         The allegations contained in Paragraph 1 ofplaintifiPs Petition for Damages are denied for               S
                                                                                                                                  rH
                                                                                                                                  00
              lack ofsufficient information tojustify a belieftherein.
                                                                                                                                   U)
                                                                   -                                                               nj
                                                                   2.                                                             u

                         TliodlegalioiiscoBt«iiiedtoParagcaph2ofplaiiiti£p8 Petition for Damages are admitted
                                                                                                                ^                 iH

              asto the statusofDollar Tree Stores,Inc.,only,aU other allegaUons are denied for lack ofsufficient                  -
                                                                                                                                  o
              information tojustify a belieftherein.                                                                              g
                                                                                                                                  fM
                                                                   a
                                                                   J.                                                             m
                                                                                                                                  o

                          T|,..n.^«An.enniMnedinPata«BBli3ofplaintUr3Petition for Damages are admitted as                         ^
              tothestamsofFamilyDollarStoiesofLoui3iaiia.Inc.,oidy; aU otherallegationsaredeniedforiack                           Y
              ofsufficient information to justify a belieftherein.                                                                 ^
                                                                                                                                   n)

                                                                   4.                                                             f—
                                                                                                                                  •f-



                          Th-.ii.E°^nn.eontrined in Paranraph 4ofplalnflg-s Petition for Damages are denied for                    >
               lack ofsufficient information tojustify a beliefherein.                                                            o
                                                                    5.

                          The allegationscontained in Paragraph5ofplaintifPs Petition for Damages are denied for
                        ofsufficient information tojustify a belieftherein.




                '
 JON A CfcCfcNKfelMlA
                              11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:4 of9 - Jefferson Parish Clerk of Court -10:20114510
11/3/2020   02:13 FH       70:15043643780 FR0M:S8S2730491        Page: 4
 Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 17 of 21



                                                               6.


                     The altegations contained in Paragnqjh 6ofplaintiffs Petition for Damages are denied for
            lack ofsufficient information to justify a belief herein.
                                                               7.


                     The allegations ^^ntflinerf in Paragrqih 7ofplaintiffs Potion for Damages are denied for
            a lack ofsufiGcient information to justify a belieftherein.
                                                               8.


                     The nllreftti^po contained in Paragraph 8 ofplaintiffs Petition for Damages are denied for
            lack ofsufficient information tojustify a belief hereiiL
                                                               9.
                                                                                                                                  00

                     The              r-ontaineH in Paragraph 9ofplamtrfifs Petition for l^mages are deiued for
            lack ofsuffident information to justify a beliefhereiiL
                                                                                                                                  u

                                                               10.                                                                >
                                                                                                                                  •r-
                                                                                                                                  O


                     The aUegations contained in Paragraph 10 ofplaintiffs Petition for Damages are denied.                      ^
                                                                                                                                  H
                                                               11
                                                               11.                                                                H
                                                                                                                                  00



                     The allegations contained in Paragraph 11 ofplaintiffs Petition for Damages are denied.                      ^
                                                                                                                                  u

                                                               12.                                                                uo
                                                                                                                                  m



                   The allegations contained in Paragraph 12and subparagraphs(a)through(e) ofplaintiffs                           ^
                                                                                                                                  tn



            Petition for Damages are denied for lack ofsufficient information tojustify a beUcfherein.
                                                               13.


                     The allegations contained in Paragraph 13 and subparagraphs(a)through(k) ofplaintiffs
            P<^tion for Damages are denied.
                                                               14.                                                               . u.



                       The             contained in Paragraph 14 ofplaintiffs Petition for Damages are denied.                    ^
                                                                15.                                                               ^
                                                                                                                                   >



                       The allegations contained in Paragraph 15 and subparagraphs(a)through(h) ofplaintiffs
                                                                                                                                   o

             Petition for Damages are denied.                                                                                     ^
                                                                                                                                   ■M

                                                                16.                                                                S

                       Defendants aver that the alleged damages of plaintifi; which aUegcd damages are hereby
             specifically denied, were the result of feult and/or negligence on behalf of third parties for whom
  ^l^^fendants are not responsible or legally liable, which feult and/or negligence of said third parties
 jON A^CHChNHhlMER
                           11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:5 of 9 - Jefferson Parish Clerk of Court - ID:20114510
11/3/2020      02:13 FH      TO;1S043G43780 FSOH:9352730491
 Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 18 of 21



             is hereby plead in bar to or diminution ofany recovery by plaintiff.
                                                                17.


                        Defendants aver that the alleged damages sustained by plaintiff, which damages are hereby

             specifically denied, were the result ofthe comparative negligence and/or fault ofthe plaintiff, the
              particulars of which will be shown at trial of on the merits of this litigation, which fault and/or
              negligence is hereby pled in bar to or diminution ofany recovery by plaintiff.
                                                                18.


                        Defendants aver that the alleged damages sustained by plaintiff, which damages are hereby
             specifically denied, were the result of plaintiffs voluntary and knowing assumption of the risks,
              which are hereby pled in bar to or diminution ofany recovery by plaintiff.
                                                                                                                               oo
                                                                                                                               rv
                                                                19.
                                                                                                                               o
                                                                                                                               H
                        Defendants aver that plaintiff has failed to mitigate damages,if any.
                                                                                                                               U

                                                                20.                                                            >
                                                                                                                               o

                        Defendants pray for and are entitled to a trial byjury.
                                                                                                                               rH


                        WHEREFORE,defendants pray that there be judgment herein in its favor after due and                     h
              deliberate proceedings had, with all costs and attorney's fees incurred in defending this litigation             ^
                                                                                                                               u

              assessed against plaintiff. Defendants also pray for a trial byjury and any other general or equitable           ^
              relief which this Honorable Court may deem appropriate.                                                          3
                                                              Respectfully submitted,
                                                                                                                               o
                                                                                                                               fsl
                                                                                                                               O
                                                              THE TRUITT LAW FIRM                                              fM
                                                                                                                               \
                                                              A Limited Liabiliw,CQnipany                                      no
                                                                                                                               O




                                                              'jAQK^^'RUnT,BAR N07TM76,T.A.                                    -5
                                                                                                                               9)
                                                               LOU ANNE MILLIMAN,BAR NO.23869
                                                               MICHELLE MAYNE DAVIS,BAR NO.23027
                                                               NANCY N.BUTCHER,BAR NO.24178                                    X

                                                               LAUREN A.DUNCAN,BAR NO.37105                                    £
                                                               149 North New Hampshire Street                                  ^
                                                               Covington,Louisiana 70433                                       *>
                                                               Telephone:(985)327-5266                                         'Q
                                                               Facsimile;(985)327-5252                                         ^
                                                               Email: nini1@tmittlaw.com                                       ^
                                                               Counsel for Dollar Tree Stores, Inc. And Family                 ^
                                                               Dollar Stores of Louisiana, Inc. d/b/a Family Dollar            ^




 JON A CliCfcNKiaMliR
                            11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:6of9- Jefferson Parish Clerk of Court - 10:20114510
11/3/2020
 Case 02:13 PU 70:15043643700 FROM:9852730491
      2:20-cv-03045-SM-KWR                        Page; 6
                                              Document    1-4 Filed 11/10/20 Page 19 of 21



                                                fIRRTIFlCATE OF SERVICE


                        I hereby certify that a copy ofthe above and foregoing has been duly served on all counsel
            ofrecord by depositingsame into the U.S.Mail,postage pre-paid,and/or by hand and/or byfacsimile
            and/or by electronic means on                                 ,2020.




                                                                                                                                  !>.
                                                                                                                                  rH
                                                                                                                                  00
                                                                                                                                  r>.


                                                                                                                                  o
                                                                                                                                  H

                                                                                                                                  U

                                                                                                                                  >



                                                                                                                                  LO
                                                                                                                                  LTI
                                                                                                                                  rH
                                                                                                                                  rH
                                                                                                                                  rH
                                                                                                                                  00

                                                                                                                                   V
                                                                                                                                   w
                                                                                                                                   td
                                                                                                                                  u


                                                                                                                                  m




                                                                                                                                  o
                                                                                                                                  CM
                                                                                                                                  o
                                                                                                                                  rsi
                                                                                                                                  \
                                                                                                                                  ro
                                                                                                                                  O




                                                                                                                                  ■a




                                                                                                                                   u
                                                                                                                                   o



                                                                                                                                   +J

                                                                                                                                   CM




                             11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:7 of 9 - Jefferson Parish Clerk of Court -10:20114510
  ;ON A.Cl^fcNKiaMKIl
11/3/2020    02:13 PM       10:15043643780 FROII:9852730491            Page: 7
  Case 2:20-cv-03045-SM-KWR Document 1-4 Filed 11/10/20 Page 20 of 21



                          24™ JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                                     STATE OF LOUISIANA

            NO:811155                                                                         DIVISION "C"
                                                        KATINA JENKINS

                                                                VERSUS


                             DOLLAR TREE STORES,INC. AND FAMILY DOLLAR STORES
                                  OF LOUISIANA,INC. D/B/A FAMILY DOLLAR


            FILED:
                                                                          DEPUTY CLERK

                                                              ■nrnv ORDER


                      Considering the foregoing request for a juiy trial, in accordance with La. C.C.P. Art. 1734,               g
            gl movers, Dollar Tree Stores, Inc. and FamUy DoUar Stores of Louisiana, Inc. d/b/a Family                           ^
            DoUar.!taUpostajoiyboiidfalheainouiitof$                                 HiejuiybondshaUliefil«lwilh                 ^
             the Clerk ofCourt within __days prior to trial.                                                                     Q
                                                                                                                                 to



                      The jury bond will bind movers unto the Clerk of Court in the amount of                                    ^
             S                       . for the payment of all costs of the trial by jury in the above cause.
                                                                                                                                 U)


                        Gretna, Loulsiaiia, fliis_               day                                                             ^
                                                                                                                                 m




                                                the HONORABLE JUNE BERRY DARENSBURG                                              O
                                                                                                                                 CM
                                                                                                                                 O
                                                                                                                                 fM
                                                                                                                                 \
                                                                                                                                 m
                                                                                                                                 O




                                                                                                                                 T3
                                                                                                                                  01




                                                                                                                                  >
                                                                                                                                 •r"
                                                                                                                                 U

                                                                                                                                 u
                                                                                                                                 o



                                                                                                                                 4-"

                                                                                                                                 CM




 JON A. ObtihNKUMKK
                            11/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:8 of 9 - Jefferson Parish Clerk of Court -10:20114510
11/3/2020
  Case 02:13 PH 10:15043643780 FROM:9852730491
       2:20-cv-03045-SM-KWR                        Page:
                                               Document  1-4 Filed 11/10/20 Page 21 of 21



                      24™ JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                               STATE OF LOUISIANA


            NO:811155                                                                   DIVISION "C"
                                                  KATINA JENKINS

                                                       VERSUS


             DOLLAR TREE STORES,INC. AND FAMILY DOLLAR STORES OF LOUISIANA,INC.
                                              D/B/A FAMILY DOLLAR



            FILED:.
                                                                DEPUTY CLERK

                                              pFOlIRST FOR NOTICE
                                                                                                                             tH
                    NOW INTO COURT,through undersigned counsel,come defendants,Dollar Tree Stores,                           00
                                                                                                                             hv


            Inc.and Family Dollar StoresofLouisiana,Inc.d/b/aFamily Dollar,and respectfully request written                  o
                                                                                                                             H

                                                                                                                             u
            notice ofthe date oftrial, as well as written notice ofeach rendition by the Court ofanyjudgment,                >
                                                                                                                             ■r-


            and/orinterlocutoryorderentered in the aboveentitled and numbered case pursuantto Articles 1913,                 Q

                                                                                                                             Lr»
                                                                                                                             LO
                                                                                                                             tH
            1914 and 1572 ofthe Louisiana Code of Civil Procedure.                                                           t—I


                                                         Respectfully submitted,

                                                         the TRUITT LAW FIRM                                                 u
                                                         A Limited LiabiliDkCsinpaay-

                                                                                                                             m
                                                                                                                             tH

                                                         jKGl?E:TiunT,BARNO. 18476,T.A
                                                         LOU ANNE MILLIMAN, BAR NO. 23869
                                                         MICHELLE MAYNE DAVIS, BAR NO. 23027                                 g
                                                         NANCY N. BUTCHER, BAR NO. 24178                                     ^
                                                         LAUREN A. DUNCAN, BAR NO. 37105                                     rn
                                                                                                                             o
                                                         149 North New Hampshire Street
                                                         Covington, Louisiana 70433
                                                         Telephone: (985) 327-5266
                                                         Facsimile: (985) 327-5252
                                                          Email: matl@truittlaw.com
                                                          Counsel for Dollar Tree Stores, Inc., and Family
                                                          Dollar Stores of Louisiana, Inc. d/b/a Family Dollar
                                             rF.RTIFICATE OF SERVICE


                    I hereby certify that a copy ofthe above and foregoing has been duly served on all counsel               u
                                                                                                                             o

             ofrecord by depositing same into the U.S.Mall,postage pre-paid,and/or by hand and/or byfecsiraile
             and/or by electronic means on         j^                »2020.                                                  (M




                       i 1/04/2020 12:47:49 CERTIFIED TRUE COPY - Pg:9 of 9 - Jefferson Parish Clerk of Court -10:20114510
 JON A. CGCWKEIMW
